DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 08/18/2022, Claims 1-19 have been cancelled, and Claims 20-39 are pending.

Election/Restrictions
Applicant’s election WITHOUT traverse of GROUP I in the reply filed on 08/18/2022 is acknowledged. Claims 38-39 have been withdrawn from further consideration and claims 20-37 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20-22, 25-33, and 36-37 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chau (US PGPub 2011/0137397)
Regarding Claim 20, Chau teaches a mitral valve prosthesis (Figures 5-48C), comprising: 
an elongate arcuate body (100) having a proximal end and a distal end (See Figures 8-22); 
a base (122) disposed between the proximal end and the distal end of the elongate arcuate body (Figures 8-22); 
an arcuate anterior leaflet grasping element (126) articulated at the distal end of the elongate arcuate body (See Figures 11 and 14), the arcuate anterior leaflet grasping element (126) being movable between an open position (Figure 14) and a closed position (Figure 11) (Paragraph 0090 and 0101-0102); and 
an arcuate posterior leaflet grasping element (126)  articulated at the distal end of the elongate arcuate body (Figures 11 and 14), the arcuate posterior leaflet grasping element (126) being movable between an open position (Figure 14) and a closed position (Figure 11) (Paragraph 0090 and 0101-0102).
Regarding Claim 21, Chau teaches the mitral valve prosthesis of Claim 20, wherein when the arcuate posterior leaflet grasping element (126) is in the closed position (Figure 17) the arcuate posterior leaflet grasping element (126) is received in a space at least partially bounded by the base (See Figure 17)  (see also the embodiment of Figure 27, wherein the base can be element 144).
Regarding Claim 22, Chau teaches the mitral valve prosthesis of Claim 21, wherein a flush surface is provided between the base (122) and side surfaces of at least one of the arcuate anterior leaflet grasping element and the arcuate posterior leaflet grasping element (126) (see Figure 17).
Regarding Claim 25, Chau teaches the mitral valve prosthesis of Claim 20, further comprising an indexing feature (206; Figure 56) disposed on a proximal portion of the prosthesis for fixing the rotational position of the prosthesis relative to a catheter body (see Paragraph 0145; Figures 55-56).
Regarding Claim 26, Chau teaches the mitral valve prosthesis of Claim 20, further comprising a control member channel (the channel between prongs 204) disposed on a proximal face of the base for engaging a guide wire or a push element (see Figure 55).
Regarding Claim 27, Chau teaches the mitral valve prosthesis of Claim 20, further comprising a retention member (2016; see Figure 50) configured to be advanced over a side surface (prongs 204) of the elongate arcuate body to a position around at least one of the arcuate anterior leaflet grasping element and the arcuate posterior leaflet grasping element to hold the grasping element against the base (see Paragraph 0095 and Paragraph 0139).
Regarding Claim 28, Chau teaches the mitral valve prosthesis of Claim 20, wherein a bight is formed between the base and at least one the arcuate anterior leaflet grasping element and the arcuate posterior leaflet grasping element (Figures 41-42, see also Figure 38, in which a bight is a proximally oriented channel as described in Paragraph 0056 of the instant specification PGPub).
Regarding Claim 29, Chau teaches the mitral valve prosthesis of Claim 20, wherein a hinge is provided between at least one of [a] the base and a distal portion of the arcuate anterior leaflet grasping element and [b] the base and a distal portion of the arcuate posterior leaflet grasping element (See Figures 30 and 31 in which the hinge is the bend point between the body and the anchors).
Regarding Claim 30, Chau teaches the mitral valve prosthesis of Claim 29, further comprising a spring coupled with a first portion of the arcuate posterior leaflet grasping element and an actuator coupled with a second portion of the arcuate posterior leaflet grasping element, the hinge being disposed between the first and second portions (see Paragraph 0122-123).
Regarding Claim 31, teaches a mitral valve repair apparatus comprising: 
a catheter (2004) comprising an elongate flexible body sized to reach a heart from a peripheral venous site, the elongate flexible body comprising a proximal end and a distal end (Figures 49-50); and 
a valve repair device (100) detachably coupled with the distal end and the proximal end of the elongate flexible body, the valve repair device configured to permanently connect a captured portion of a mitral valve leaflet to a captured portion of an opposing mitral valve leaflet while permitting an uncaptured portion of the mitral valve leaflet and an uncaptured portion of the opposing mitral valve leaflet to open and close (see Figures 56-57), 
wherein the distal end of the catheter is configured to be disposed in a peripheral artery and through a percutaneous access site such that the distal end can be drawn out of the peripheral artery after the distal end is detached from the valve repair device (see Figure 57 and see Paragraph 0004).
Regarding Claim 32, Chau teaches the mitral valve repair apparatus of Claim 31, wherein the valve repair device comprises a base (122), an anterior leaflet grasping element (126), and a posterior leaflet grasping element (126), the anterior and posterior leaflet grasping elements articulated at or adjacent to the base and movable between an open position and a closed position (Figure 11; Paragraph 0090 and 0101-0102).
Regarding Claim 33, Chau teaches the mitral valve repair apparatus of Claim 32, wherein when the posterior leaflet grasping element is in the closed position, the posterior leaflet grasping element is received in a space at least partially bounded by the base (see Figure 17).
Regarding Claim 36, Chau teaches the mitral valve repair apparatus of Claim 32, further comprising a retention member (2016; see Figure 50) configured to be advanced over a side surface (prongs 204) of the elongate arcuate body to a position around at least one of the arcuate anterior leaflet grasping element and the arcuate posterior leaflet grasping element to hold the grasping element against the base (see Paragraph 0095 and Paragraph 0139).
Regarding Claim 37, Chau teaches the mitral valve repair apparatus of Claim 32, wherein a bight is formed between the base and at least one of the anterior leaflet grasping element and the posterior grasping element when the at least one of the anterior leaflet grasping element and the posterior grasping element is in the open position, a transverse dimension of the bight at a proximal portion of the base being larger than a transverse dimension of the bight at a distal portion of the base (see Figure 31, see also Figure 38, in which a bight is a proximally oriented channel as described in Paragraph 0056 of the instant specification PGPub).


Allowable Subject Matter
Claim 23-24, and 34-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771